Citation Nr: 1029547	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
February 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the onset 
date of his hearing loss.

2.  The competent clinical evidence of record reflects that the 
Veteran's bilateral hearing loss was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be causally related to the Veteran's active service.

3.  The Veteran is less than credible with regard to the onset 
date of his tinnitus.

4.  The competent clinical evidence of record reflects that the 
Veteran's tinnitus was initially demonstrated years after 
service, and has not been shown by competent clinical evidence to 
be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system), to have been so incurred 
or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system), to have been so incurred or aggravated. 38  
U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence dated in December 2006, VA informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified him that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claims, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), Social Security 
Administration records, military personnel records, VA and 
private examination records, and the Veteran's statements in 
support of his claims.  The Board has carefully reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

A VA examination and opinion with respect to the issues of 
hearing loss disability and tinnitus was obtained in April 2008.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination/opinion obtained in this case is more than adequate, 
as the opinion is predicated on a full audiometric examination of 
the Veteran and a review of his claims file.  It considers the 
pertinent evidence of record, to include statements of the 
Veteran regarding in-service, and post service, acoustic trauma.  
Rationale was provided for the opinions proffered.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In the April 
2008 VA examination report, the examiner noted that the Veteran 
has difficulty in hearing is wife and that his wife frequently 
has to repeat herself.  He also reported that his tinnitus is not 
bothersome and does not affect his daily life.  Thus, it is 
established that the VA examiner did consider the functional 
effects caused by the hearing disability.  The Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and tinnitus or hearing loss disability, as an organic 
disease of the nervous system, becomes manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.



Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a result 
of active service.  The first element of a claim for service 
connection is that there must be evidence of a current 
disability. 

The evidence of record includes an April 2008 VA examination 
report.  The report revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
65
90
LEFT
30
40
50
65
75

The April 2008 VA examination report reflects that the Veteran 
does have current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran's STRS are negative for any complaints of, or treatment 
for, hearing loss.  The Veteran contends that he was exposed to 
noise trauma onboard a Navy ship.  Specifically, the Veteran 
avers that his military occupational specialty was Steward's 
Mate, but that he was assigned General Quarters Station on the 20 
mm gun mount.  He reported that the guns were fired (as part of 
training) when a ship was deemed to be under attack.  He asserts 
that he was not provided ear protection in service.  Service 
personnel records establish that the Veteran received recruit 
training as a Steward's Mate.  The Board finds that exposure to 
acoustic trauma in service, to include training, is consistent 
with the circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  As such, the Board finds that the second 
element of a service connection claim, injury in service, has 
been met.

The third requirement for service connection is medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The Board finds that the third requirement 
for service connection has not been met.  

An April 2008 VA examination report reflects the examiner's 
opinion that the Veteran's hearing loss disability is not at 
least as likely as not related to military service.  The 
examiner's opinion was based, in part, on the audiometric 
testing, the Veteran's statements, and a review of the claims 
file.  

In addition, the evidence of record does not reflect that the 
Veteran has had continuity of symptomatology of hearing loss 
since service.  A Veteran's Application for Pension or 
Compensation for Disability form, signed by the Veteran in 
February 1944, does not reflect any complaints or treatment for 
hearing loss or ear trouble.  An October 1944 Veteran's 
Application for Pension or Compensation for Disability form, does 
not reflect any complaints or treatment for hearing loss or ear 
trouble.  A report of a September 1947 VA physical examination 
reflects the Veteran's auditory canals were normal, there was no 
discharge, no mastoidectomy scar, and ordinary conversation 
hearing, bilaterally, at 20 feet.  While audiometric testing is 
undoubtedly more precise than a whisper voice test, the whisper 
voice test is an alternative means of testing hearing.  See Smith 
v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  Moreover, the 
report is negative for any complaints of hearing loss.  A report 
of a June 1978 VA examination is negative for any ear problems.  

In his November 2006 claim, the Veteran contended that he has 
experienced hearing loss ever since his exposure to acoustic 
trauma in service.  In view of the above, the Board finds the 
Veteran is less than credible in this regard.  The Veteran's 
statement that he has experienced hearing loss since service 
contradicts his statement to the VA examiner in April 2008.  The 
April 2008 VA examination report reflects that the Veteran 
reported noticeable onset of bilateral hearing loss approximately 
one year earlier, or in 2007.  The Board notes that this is 
approximately 63 years after separation from service.  The lapse 
of time between service separation and the earliest documentation 
of current disability is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000)

While the absence of any corroborating medical evidence 
supporting assertions, in and of itself, does not render lay 
statements incredible, such absence is for consideration in 
determining credibility.  The Board finds the Veteran's statement 
that he has had hearing loss since service to be less than 
credible when considered with the record as a whole, to include 
his statement to the April 2008 VA examiner and a lack of 
clinical records documenting complaints of hearing loss.  In 
addition, the Board finds that if the Veteran had had hearing 
loss since separation from service, it would have reasonable for 
him to have filed a claim for hearing loss, complained of hearing 
loss, or sought treatment for hearing loss, when he filed his 
claim for VA compensation benefits in 1944. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss disability because the third criteria for 
service connection has not been met.  

Finally, the Board notes that the Veteran stated at the April 
2008 VA examination that he felt that his hearing loss was a 
condition that "came on with aging."  The Veteran has also 
contended that his that his bilateral hearing loss disability is 
causally related to active service.  The Veteran has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or causation.  
As such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

The Veteran avers that he has tinnitus as a result of active 
service.  The Board notes that the Veteran is competent to attest 
to factual matters of which he has first-hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  To this extent, the Board finds 
that the Veteran is competent to report that he has current 
tinnitus.

The Board finds that the second element of a claim for service 
connection has also been met.  The Veteran's STRS are negative 
for any complaints of, or treatment for, tinnitus.  However, as 
noted above, the Veteran contends that he was exposed to noise 
trauma while performing his duties aboard a ship in service.  The 
Veteran's exposure to acoustic trauma in service is conceded as 
consistent with the circumstances of his service as a trained 
Steward's Mate, with General Quarters duties of passing a shell 
to a gun loader.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The Board finds the third requirement for 
service connection has not been met.  

An April 2008 VA examination report reflects the examiner's 
opinion that the Veteran's tinnitus is not at least as likely as 
not related to military service.  The examiner's opinion was 
based, in part, on the Veteran's statements, and a review of the 
claims file.  

In addition, the evidence of record does not reflect that the 
Veteran has had continuity of symptomatology since service.  The 
February 1944 and October 1944 Veteran's Application for Pension 
or Compensation for Disability forms, and the 1947 and 1978 VA 
examination reports do not reflect any complaints or treatment 
for tinnitus or ear trouble.  The Board notes that in his 
November 2006 claim, the Veteran contended that he has had 
tinnitus since service; however, the Board has found the Veteran 
to be less than credible.  The April 2008 examination report 
reflects that the Veteran was unable to "even estimate the 
tinnitus because 'it doesn't come on that often.'"  According to 
the report, the Veteran stated that it occurs about three times 
per year and lasts for 15-20 minutes, is not bothersome, and does 
not affect his daily life.  As noted above, the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting assertions, in and of itself, does not render 
lay statements incredible, however, such absence is for 
consideration in determining credibility.  

The Board finds the Veteran's statement that he has had tinnitus 
since service to be less than credible when considered with the 
record as a whole, to include his statement to the April 2008 VA 
examiner and lack of clinical records documenting complaints of 
tinnitus.  In addition, the Board finds that if the Veteran had 
had tinnitus since separation from service, it would have 
reasonable for him to have filed a claim for tinnitus, complained 
of tinnitus, or sought treatment for tinnitus, when he filed his 
claim for VA compensation benefits in 1944. 

In the absence of demonstration of continuity of symptomatology 
by credible evidence, or a competent clinical opinion relating 
the current tinnitus to service, the initial demonstration of 
tinnitus approximately 64 years after separation from service is 
too remote to be reasonably related to service.  Although the 
Veteran is competent to report that he has current tinnitus, he 
has not been shown to possess the requisite skills or training 
necessary to be capable of making competent etiological opinions.  
Espiritu, supra.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for tinnitus is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


